UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7828



CHARLES PATRICK MAMANUS,

                                              Plaintiff - Appellant,

          versus


RONALD J. ANGELONE; MAJOR REDMAN; LIEUTENANT
BOYERS; D. CAMPBELL, Lieutenant; ASSISTANT
WARDEN HOLLER; ASSISTANT WARDEN DAY; L. M.
SAUNDERS; L. W. HUFFMAN; SERGEANT SAMPSON; M.
PETERS; CORRECTIONAL OFFICER RIDGEWAY; OFFICER
BURDETTE; CORRECTIONAL OFFICER SNEAD,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-02-817-7)


Submitted:   April 18, 2003                    Decided:   May 6, 2003


Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Patrick McManus, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Charles Patrick McManus appeals the district court’s order

dismissing without prejudice his 42 U.S.C. § 1983 (2000) action.

The   district   court   dismissed   the   complaint    without   prejudice

pursuant to 28 U.S.C. § 1915A(b)(1) (2000).            Because McManus may

amend his complaint to state a viable claim, the dismissal order is

not final and thus is not subject to appellate review.            See Domino

Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67

(4th Cir. 1993).

      We therefore dismiss the appeal.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument wold no

aid the decisional process.




                                                                  DISMISSED




                                     2